Citation Nr: 1530681	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-11 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left knee patellar tendonitis.

2.  Entitlement to a rating higher than 10 percent for a right knee patellar tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2006 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the Chicago, Illinois RO.

In November 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. 

In February 2011 and January 2014, the Board remanded this case for further development.

As further development is required, the appeal is again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board last remanded the Veteran's claims seeking increased ratings for his bilateral knee disabilities in January 2014 in order to obtain a new VA examination, which was performed in March 2014.  However, in a statement received in August 2014, the Veteran reported that his bilateral knee disabilities had increased in severity since the time the March 2014 VA examination was performed.  Accordingly, a new VA examination is required.  

Further, in his August 2014 statement, the Veteran reported receiving recent VA knee treatment, which is not currently of record and must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since December 2013.  

2.  Then, schedule the Veteran for a VA examination conducted by an appropriate medical professional to ascertain the current severity of his bilateral knee disabilities.  The electronic claims file should be made available to the examiner for review.

After eliciting the history of is bilateral knee symptoms from the Veteran, the examiner is to conduct a relevant clinical examination, to include ascertaining the Veteran's ranges of knee flexion and extension, including after repetitive use, and record any evidence of functional loss and any objective evidence of instability.  

A complete rationale must be provided for the requested opinion.

3.  Finally, readjudicate the appeal.  If the full benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

